DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 08/29/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2019 and 01/25/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 1 and 23 claim, among other things, “calculate/calculating, by the audience measurement system, an attention rate for the first content item based on the rate difference and the first skip rate, the attention rate indicating that a plurality of users is viewing the first video content item on the corresponding client device”.  Claims 1 and 23 claim a generic way, which covers all ways, to calculate an attention rate based on the rate difference and the first skip rate.  The specification does not provide support for such broad genus limitation and only indicates a specific way to calculate the attention rate based on the rate difference and the first skip rate by adding the rate difference (attention gap) to the first skip rate, for example, as described the paragraph [0069].  Therefore, a rejection under 35 U.S.C. 112, first paragraph for lack of written description is proper for that reason. Consequently, claims 1 and 23 are rejected as failing to comply with the written description requirement. See LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.	It is noted that Applicant disclosure describes a narrow species for calculating an attention rate by adding the attention gap to the skip rate (see paragraph [0069]).  For that reason, Applicant fails to show that the applicant has invented species sufficient to support the aforementioned claimed limitations that achieves the claimed result.   There was no evidence that the specification contemplated a more generic way for performing the claimed functions and therefore, the written description requirement was not satisfied in this case for performing the claimed functions and equivalents thereof, see MPEP 2161.01 (I), “…as stated by the Federal Circuit, "[a]lthough many original claims 
	Note:  Applicant is requested to point out where Applicant's disclosure discloses of such a genus, as claimed. The Examiner strongly suggests Applicant amends claim 1 to recite the specific way to calculate the attention rate as disclosed in paragraph [0069] of the specification so to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Claims 2-11 and 24-31 depend from one of claims 1 or 23, but fail to remedy the deficiencies of claims 1 and 23 as described above.  Hence, claims 2-11 and 24-31 are considered accordingly.

Claims 3 and 25 further recite, among other things, “transmit/transmitting, by the audience measurement system, to each of the plurality of client devices, a third content item, the third content item associated with a second measured skip rate obtained from a second panel study, the second measured skip rate lower than the measured skip rate; receive/receiving, by the audience measurement system, from each of a third subset of the plurality of the client devices, a third skip indicator for the third content item, the third subset of the plurality of client devices smaller than the plurality of client devices; determine/determining, by the audience measurement system, a third skip rate for the second content item based on a ratio of a number of the third subset of the plurality of client devices and the number of the plurality of client devices”.  The specification does not provide sufficient description for the underlined functional claim.  In particular, paragraph [0088] of Applicant’s specification only discloses “…The method further includes determining, by the audience measurement system, a third skip rate for the second content item based on a number of the second subset of the plurality of client devices divided by the number of the plurality of client devices”.



Claims 4 and 26 recite the limitation “wherein calculating the attention rate further comprises calculating the attention rate by adding the first rate difference and the second rate difference”.  The specification does not provide sufficient description for such functional claim.  For example, paragraph [0088] of Applicant’s specification only discloses “…In a further implementation, the method includes calculating the attention rate by adding a first difference between the first skip rate and the difference and a second difference between the first skip rate and the second difference”.  Here, the Examiner further notes that “the second rate difference” in claims 4 and 26 refer to “a second rate difference between the third skip rate and the second measure skip rate” recited in claims 3 and 25, from which claims 4 and 26 depend, respectively.
NOTE:  If Applicant agrees with the rejection above of claims 4 and 26 under 35 U.S.C. 102(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant may file the subject matter of claims 4 and 26 in a Continuation-In-Part (CIP) application.  In such case, the priority date of the subject matter claimed in claims 4 and 26 will be the filing date of the CIP application.
	
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 recite the limitation "the first video content item" in lines 24 and 23, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 and 24-31 depend from one of claims 1 and 23, but fail to remedy the deficiency of claims 1 and 23 as described above.  Hence, claims 2-11 and 24-31 are considered accordingly,.

Claims 2 and 25 further recite “the first subset of client devices” in lines 5 and 4, respectively, of the claims.  It is unclear whether “the first subset of client devices” refers to “a first subset of a population of client devices sharing a common characteristics” recited earlier in lines 2 and 3, respectively, of claims 5 and 25, or “a first subset of the plurality of client devices” recited in lines 5 and 7, respectively, of claims 1 and 23 (from which claims 2 and 35 depend, respectively).  Therefore, the ambiguity of claims 2 and 25 render the claims indefinite.

Claims 4 and 26 further recite the limitation "the first rate difference" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423